Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               December 13, 2021

The Court of Appeals hereby passes the following order:

A21A1528. DELTA AIRLINES, INC. v. JOSEFINA BLANDINO.

      We granted an application for interlocutory appeal to review the trial court’s
denial of a motion for summary judgment filed by Delta Airlines, Inc. After careful
review of the entire record in this case, we conclude that the application was
improvidently granted. Accordingly, it is ordered that this appeal is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       12/13/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.